------ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer a taxpayer b irac irad financial_institution e financial_institution f receiver g amount amount dear this letter is in response to a request for a letter_ruling dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer a's spouse taxpayer b represent that they received distributions from ira c and ira d totaling amount and amount respectively taxpayer a and taxpayer b assert that their failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was due to the failure of receiver g of financial_institution f to identify these amounts as ira_distributions taxpayer a maintained ira c and taxpayer b maintained ira d individual_retirement_accounts iras with financial_institution e under sec_408 of the code taxpayer a and taxpayer b made both ira and non-ira investments in financial_institution f in the securities_and_exchange_commission determined that financial_institution f was a ponzi scheme and froze all assets of financial_institution f receiver g was appointed receiver over financial_institution f in receiver g of financial_institution f made several distributions to taxpayer a and taxpayer b the distributions included refunds of ira money and refunds of non ira money receiver g failed to identify the distributions as refunds of ira assets after the 60-day rollover period taxpayer a and taxpayer b received forms 1099-r indicating that amount for taxpayer a and amount for taxpayer b were ira_distributions based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inabi1ity to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a and taxpayer is consistent with their assertion that their failure to accomplish a timely rollover of amount and amount was due to the failure of receiver g of financial_institution f to identify the amounts as relating to taxpayer a's and taxpayer b's iras therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c and amount from ira d taxpayer a and taxpayer are granted a period of days from the issuance of this letter_ruling to contribute amount and amount into rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contributions will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d se t ep ra t1 pincite37033 sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
